Title: To George Washington from Colonel Philip Burr Bradley, 22 July 1776
From: Bradley, Philip Burr
To: Washington, George

 

May it please your Excellency!
Bergen [N.J.] July 22d 1776.

Yesterday about 12 ’OClock, a Barge from the ministerial Fleet under a constant fire of a Tender, which lies contigious to the shore, attempted to land on Bergen point, upon which a warm musquetry commenced between them and a party of our men; but the very warm reception which we gave them obliged them to retire in the greatest Confusion and disorder. What loss the enemy may have Sustained on board the Barge we are not able to assertain, our men received no damage. As the report of the Guns must ⟨be⟩ alarming, I tho’t proper to acquaint your Excellency with the true state of the matter. I am Your Excellencies Obedient Humle Servant

Phillip B. Bradley


P.S. A person was last night taken by our Guards on Bergen neck on Suspicion, is a Stranger to the place, can give no satisfactory account of himself, am of opinion he is a dangerous person; Your Excellencies directions concerning him is requested.


P.B.B.
